DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the application filed 23 November 2020.
Claims 1-22 are pending and have been presented for examination.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in the Russian Federation on 12 May 2020. It is noted, however, that applicant has not filed a certified copy of the RU2020115644 application as required by 37 CFR 1.55.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-8, 10-13, 15-18 and 20 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by SCHRETER (U.S. Patent Application Publication #2019/0012336).
(see [0027]: in memory key-value store and secondary data store); and computing apparatus comprising one or more processors (see [0055]: computing system) and operably coupled to the one or more data storage apparatuses (see [0025]: client coupled to the storage system over a network), the computing apparatus configured to: maintain, using the one or more data storage apparatuses, a key-value storage system and another storage system different than the key-value storage system (see [0028]: in memory key-value store contains the key and a portion of the value; [0031]-[0032]: the larger portions of the value are stored in pages in secondary storage); and provide a composite layout for each data object stored on the one or more data storage apparatuses and comprising mapping information linking one or more extents of each data object to one or more locations on the one or more data storage apparatuses where the one or more extents of the data object are stored (see [0028]: a portion of the value includes metadata to point to the locations in the key-value store and the secondary storage), wherein at least one extent of the one or more extents of each data object is stored in the key-value storage system and at least another extent of the one or more extents of each data object is stored in the another storage system (see [0031]: the value portion is split into smaller portions, portions under a threshold size are maintained in the key-value store, portions above a threshold size are maintained in the secondary storage).

(see [0031]: a first record stored in the key-value store).

3. The system of claim 1, wherein the at least one extent stored in the key- value storage system is less than equal to 4096 bytes (see [0031]: 2 kilobyte threshold).

5. The system of claim 1, wherein the key-value storage system comprises a plurality of indices of key-value pairs, wherein each of the indices of key-value pairs comprises at least one key usable to find the at least one extent within the key- value storage system (see [0028]: references to portions of the value associated with the key).

6. The system of claim 1, wherein the computing apparatus is further configured to: receive a write data object to be stored on the one or more data storage apparatuses (see [0036]: new records can be added to the key-value store); and store at least one extent of the write data object in the key-value storage system according to the composite layout (see [0049]-[0051]: key-value pair is divided into portions and stored according to the size of each portion).

7. The system of claim 1, wherein the computing apparatus is further configured to: receive write data to be written to an existing data object of the one or more data objects; determine whether the write data is to be written to an extent of the existing (see [0046]: modification of an existing key-value pair).

8. The system of claim 1, wherein the computing apparatus is further configured to: receive a read request for read data of an existing data object of the one or more data objects; determine whether the read data is to be read from an extent of the existing data object stored in the key-value storage system; and read the read data from the key-value storage system if it is determined that the read data is located in the extent of the existing data object stored in the key- value storage system (see [0053]: query to retrieve key-value pair).

10. The system of claim 1, wherein the one or more data storage apparatuses comprises one or more solid state drives, wherein the key-value storage system uses the one or more solid state drives (see [0056]:  solid state drive).

11. SCHRETER discloses A method comprising: maintaining, using the one or more data storage apparatuses to store one or more data objects (see [0027]: in memory key-value store and secondary data store), a key-value storage system and another storage system different than the key-value storage system (see [0028]: in memory key-value store contains the key and a portion of the value; [0031]-[0032]: the larger portions of the value are stored in pages in secondary storage); (see [0028]: a portion of the value includes metadata to point to the locations in the key-value store and the secondary storage), wherein at least one extent of the one or more extents of each data object is stored in the key- value storage system and at least another extent of the one or more extents of each data object is stored in the another storage system (see [0031]: the value portion is split into smaller portions, portions under a threshold size are maintained in the key-value store, portions above a threshold size are maintained in the secondary storage).

12. The method of claim 11, wherein the at least extent stored in the key-value storage system comprises a first extent of each data object (see [0031]: a first record stored in the key-value store).

13. The method of claim 11, wherein the at least one extent stored in the key- value storage system is less than equal to 4096 bytes (see [0031]: 2 kilobyte threshold).

15. The method of claim 11, wherein the key-value storage system comprises a plurality of indices of key-value pairs, wherein each of the indices of key-value pairs comprises at least one key usable to find the at least one extent within the key- value (see [0028]: references to portions of the value associated with the key).

16. The method of claim 11, the method further comprising: receiving a write data object to be stored on the one or more data storage apparatuses (see [0036]: new records can be added to the key-value store); and storing at least one extent of the write data object in the key-value storage system according to the composite layout (see [0049]-[0051]: key-value pair is divided into portions and stored according to the size of each portion).

17. The method of claim 11, the method further comprising: receiving write data to be written to an existing data object of the one or more data objects; determining whether the write data is to be written to an extent of the existing data object stored in the key-value storage system; and storing the write data in the key-value storage system if it is determined that the write data is to be written to the extent of the existing data object stored in the key-value storage system (see [0046]: modification of an existing key-value pair).

18. The method of claim 11, the method further comprising: receiving a read request for read data of an existing data object of the one or more data objects; determining whether the read data is to be read from an extent of the existing data object stored in the key-value storage system; and reading the read data from the key-value storage system if it is determined that the read data is located in the extent of the (see [0053]: query to retrieve key-value pair).

20. The method of claim 11, wherein the one or more data storage apparatuses comprises one or more solid state drives, wherein the key-value storage system uses the one or more solid state drives (see [0056]:  solid state drive).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over SCHRETER (U.S. Patent Application Publication #2019/0012336) in view of GRAEFE (U.S. Patent Application Publication #2021/0216517).

4. The system of claim 1 (see SCHRETER above), wherein the key-value storage system uses a b-tree to store key-value pairs (see GRAEFE below).
GRAEFE discloses the following elements that are not disclosed by SCHRETER: the key-value storage system uses a b-tree to store key-value pairs (see [0051]: b-trees are ubiquitous in key-value stores).  The use of a b-tree provides benefits which include soring and read-ahead (see [0052]).
	It would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which said subject matter pertains to modify the system disclosed by SCHRETER to use a b-tree, as disclosed by GRAEFE.  One of ordinary skill in the art would have been motivated to make such a modification since b-trees are ubiquitous in key value stores and b-trees provide benefits for sorting and read-ahead, as taught by GRAEFE.  SCHRETER and GRAEFE are in the same field of endeavor as they are both directed to key-value stores.

14. The method of claim 11 (see SCHRETER above), wherein the key-value storage system uses a b-tree to store key-value pairs (see GRAEFE below).
GRAEFE discloses the following elements that are not disclosed by SCHRETER: the key-value storage system uses a b-tree to store key-value pairs (see [0051]: b-trees are ubiquitous in key-value stores).  The use of a b-tree provides benefits which include soring and read-ahead (see [0052]).
	It would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which said subject matter .

Allowable Subject Matter
Claims 21-22 are allowed.
Claims 9 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the art of record fails to teach, or fairly suggest, a composite layout as claimed where there are a plurality of sub-layouts ranked from lowest to highest priority.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD J DUDEK JR whose telephone number is (571)270-1030. The examiner can normally be reached Monday - Friday, 8:00A-4:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWARD J DUDEK  JR/Primary Examiner, Art Unit 2136